Jochems, J.
(dissenting): The jury’s finding No. 2 shows that the left front corner of the truck struck the left front corner of the street car. The driver of the truck was so hazy that he could give no intelligent idea of distances; all were guesses. But taking his guesses -and giving the plaintiff the benefit of the maximum figures *342so guessed by the truck driver, we find’ his testimony shows that his truck ran some 40 or 50 feet slightly angling to the east, before-he realized something was wrong with the steering knuckle. Then (he testified), that about 25 or 30 feet before the truck and street car came together he had reached a position in the street where the left wheels of his truck were on, or approximately at, the west side of the west rail of the northbound track, and the truck then headed straight south along that rail and collided with the street car. The motorman’s testimony is more clear. He testified that the truck started to veer to the southeast, heading toward his street car, about 20 feet before it hit his car, and that it hit at an angle, as shown by plat introduced by the defendant.
Finding No. 6 is conclusive to the effect that the motorman had no warning that the truck was uncontrollable. Finding No. 8 shows that the truck was going slowly — only 10 to 15 miles an hour. There was therefore no warning — no great speed, or anything to attract the motorman’s attention. Finding No. 10 shows that the truck ran about 100 feet after the steering device broke, but again, No. 6 shows that the motorman had no warning that all was not well with the truck. Finding No. 12 states that only two or three seconds elapsed from the time of the breaking of the steering device until the truck ran across the rails of the southbound track and into the street car. Finding No. 13 states that the driver of the truck did nothing to stop the truck before the collision. The additional finding No. 2 is to the effect that the driver of the truck did nothing which should have attracted the motorman’s attention.
Here we have a situation as follows: The truck was headed south; the street car north; the steering knuckle on the truck broke when the truck was about 100 feet from the street car. In the lapse of two or three seconds the truck ran 100 feet, in which distance it crossed over the southbound track and collided with the street car in such position that the left front corner of the truck in the direction in which it was headed, struck against the left comer of the street car, in the direction in which the street car was headed. The motorman had no warning that the truck was uncontrollable. The driver did nothing to warn the motorman. In the face of this situation the jury’s answers to the two questions which are numbered in each instance No. 4, are simply inconsistent with the other findings, and with the physical -facts. To say that in such a situation the motorman did not apply the brakes as soon as he *343should have, or that he could have stopped the street car in time to have avoided the collision, as these findings numbered 4 do, is throwing upon him a degree of care far beyond that to which an ordinarily prudent man is held. It would require him to be a superman. He would have to possess some mystic or psychic power of being able to have the thoughts of the driver of the truck transferred instantly to his own mind in order to have stopped his car sooner, and under the circumstances, even if he could have been given the benefit of an immediate mental flash from the driver of the truck, a collision would still have been unavoidable.
Now, assuming that the truck ran 100 feet in the maximum time of three seconds found by the jury, and that at a point 30.feet away, it came over so that its left wheels were near the west rail of the northbound track, that being the maximum estimated by the truck driver, it then appears that the motorman had a little less than one second of time within which to bring his car to a stop, after seeing the truck take a position showing that a collision was imminent. It must be borne in mind that even from that point the motorman had no warning that the truck was uncontrollable, but according to the truck driver’s guess it had reached a point where the motorman could see it was headed toward him in such a way that a collision was inevitable. The jury just roughly concluded that “he did not properly observe the traffic and tracks ahead of him and did not apply the brakes as soon as he should have” in its answer to the first question No. 4, and in reply to the second question No. 4 that “he could have stopped his car and thus avoided the collision,” without properly analyzing the evidence. In coming to this conclusion they disregarded entirely the uncontradicted testimony of the motorman to the effect that he put on his emergency brakes and that thereafter the street car only ran seven or eight feet from the point where it was when he first noticed the coal truck coming toward the street car.
But disregarding the motorman’s testimony entirely, these facts stand out in the findings,: Distance from point where steering knuckle broke to point of collision, 100 feet (finding 10); time elapsed in running that 100 feet, two or three seconds (finding 12). Now, disregarding the specific findings that the motorman had no warning, and taking the truck driver’s strongest guess as the basis for the jury’s decision, we find that from the point where the truck *344came over near the track on which the street car was running, and took up such a position that a collision was imminent, it was then 30 feet away from the street car. If the truck ran 100 feet in two or three seconds, allowing the maximum of three seconds time, it traveled 33% feet in one second. But we can allow the plaintiff the benefit of any doubt and figure roughly that it took the truck one second to run that 30 feet. Traveling at that rate, the truck was going at a speed of 20.4 miles per hour, uncontrollable, coming down hill, directly toward the street car. The motorman had one second in which to act after the truck got in a position indicating danger. In finding No. 4 the jury says that the motorman did not apply the brakes as soon as he should have, thereby finding inferentially that he did apply the brakes. Now, if he did apply the brakes he had only one second of time in which to do so and bring his car to a stop. To say that the motorman did not stop his car as soon as he could have, after realizing the impending collision, when he had only one second in which to do so, is fixing liability on too fine a thread and on evidence which will not bear a careful scrutiny. Furthermore, there is a principle to the effect that where one acts in an emergency he is not held to the same strict accountability as where an emergency does not exist. In 45 C. J. 710, § 92, it is said:
“Where one is confronted with a sudden emergency without sufficient time to determine with certainty the best course to pursue, he is not held to the same accuracy of judgment as would be required of him if he had time for deliberation. Accordingly, if he exercises such care as an ordinarily prudent man would exercise when confronted by a like emergency, he is not liable for an injury which has resulted from his conduct even though another course of conduct would have been more judicious or safer or might even have avoided the injury, as under such circumstances the injury is regarded as an inevitable accident.”
In Barnhardt v. Glycerin Co., 113 Kan. 136, 213 Pac. 663, the court quoted the rule laid down in 29 Cyc. 434:
“Persons suddenly placed in a position of peril and impending danger do things which ordinarily would be acts of negligence, but acts done in such extreme circumstances are not to be judged by ordinary rules, and if an act has to be performed in a brief period with no time in which to determine the best course, negligence cannot be predicated on it.” (p. 138.)
See, also, Barzen v. Kepler, 125 Kan. 648, 266 Pac. 69; Clark v. Railway Co., 127 Kan. 1, 272 Pac. 128; Nissly v. Detroit J. & C. *345Ry., (Mich.) 131 N. W. 145; Kantrowitz v. Metropolitan St. Ry., 71 N. Y. S. 394; Nellis on Street Railways (2d ed.), § 297.
Further, is not the verdict contrary to the physical facts? How could the motorman under such conditions have avoided the collision? The street car could not jump or duck out of the way. It had to stay on the track. A collision was inevitable. The motorman could have done nothing to avoid it. In the position the truck assumed, according to the driver’s testimony, the collision could not have been averted. It can be argued that if the street car had been brought to a stop the force of the impact might not have been great enough to throw plaintiff off her feet, but this is wholly speculative.
It appears to me that the finding of the jury to the effect that the motorman did not stop as soon as he could have is contrary to the evidence. I cannot see in this record sufficient evidence to establish negligence on the part of the defendant. It appears to me that the plaintiff sued the wrong party. The proximate cause of plaintiff’s injuries was not anything which was done, or omitted, by the street-car motorman, but was due to the breaking of the steering knuckle, caused by defect, or possibly wear and tear, and the fact that the truck thereby became uncontrollable. The breaking of the knuckle started a force in motion which resulted in plaintiff’s injury. Right of recovery was against the coal company owning the truck and not the defendant in this case.